PER CURIAM.
Upon review and consideration of the briefs, record on appeal and oral argument we are of the opinion, based upon the rationale set forth in Panama City v. Florida Public Employees Rel. Com'n, 333 So.2d 470 (Fla.1st DCA 1976) and School Bd. of Sarasota Cty. v. Florida Public Employees Relations Commission, 333 So.2d 95 (Fla.2d DCA 1976), certiorari does not lie at the present time. See also section 120.68(1), Florida Statutes,
CERTIORARI DENIED,
MAGER, C. J., CROSS, J., and SMITH, LARRY G., Associate Judge, concur.